UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-7075




In Re:    RICHARD ALLEN SMITH, JR.,

                                                        Petitioner.




                On Petition for Writ of Mandamus
           (No. 2:00-cr-00007-FPS; 2:04-cv-00050-FPS)


Submitted: September 26, 2006             Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard Allen Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Richard     Allen    Smith,    Jr.,       petitions    for   a   writ    of

mandamus, alleging the district court has unduly delayed acting on

two motions for relief pursuant to Fed. R. Civ. P. 60.                   He seeks an

order   from    this    court    directing      the    district     court    to    act.

Although we find that mandamus relief is not warranted because the

delay is not unreasonable, we deny the mandamus petition without

prejudice   to    the   filing    of    another       mandamus    petition    if    the

district court does not act expeditiously.                   We grant leave to

proceed in forma pauperis.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the     court   and     argument    would    not     aid    the

decisional process.



                                                                   PETITION DENIED




                                        - 2 -